Case 5:19-cV-00368-BKS-TWD Document 2 Filed 03/26/19 Page 1 of 11

 

NYSCEF

CFILERz oNoNDAéA C'EUNTY cL’E'§K 0212512:019 mem P

 

CUTHJAQQNEY&FEARON,PLL\.

 

DOC. NO. l

019
2019

INDEX NO. 001745/
RECEIVED NYSCEF; 02/_25/

 

STATE OF NEW YORK
SUPREME COURT COUNTY OF ONONDAGA
J_OHN MEZZALINGUA ASSOCIATES, LLC
7645 H_enry Clay Boulevard UMMONS
Liverpool, New York 13088,

‘ Plaintiff, lodex No.

-vs- Plaintiff designates Onondaga
County as the place of trial.
DARLENE BRAUNSCHWEIG
7903 Orchard Park Way The basis of venue is Plaintiff’s
Bowie, Maryland 20415, residence
Defendant.

 

TO TI-]E ABOVE-NAMED DEFENDANT:

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a copy of
your answer, or, if the complaint is_ not served with this summons, to serve a notice of appearance, on the
plaintiE"s attorney within 20 days after the service of this summons, exclusive of the day of service (or
within 30 days after the service is complete if this summons is not personally delivered to you within the

State ofNew Vork); and in case of your failure to appear or answer, judgment will be taken against you by

default for the relief demanded in the complaint

DATED: February 25, 2019

COSTELLO, COONEY & FEARON, PLLC

 

John Mezzalingua Associates, LLC
Ofiice and Post Office Address
500 Plum Street, Suite 300
Syracuse, New York 13204-1401
Telephone: (315) 422-1152

 

1 of 10

FJ:LE= oNoNDAGA coUNTY cLERK 02£1~32019 01=51 P l

Case 5:19-cV-00368-BKS-TWD Document 2 Filed 03/26/19 Page 2 of 11

NYSCE 'ooc. No. 1

 

COSTH.|.D. COONEY & FEARON, l’L|.h

 

TO: DARLENE BRAUNSCHWEIG
7903 Orchard Park Way
Bowie, Maryland 20415

Zof 10

INDEX NO. 001746/ 019
RECEIVED NYSCEF: 02/25)2019

 

Case 5:19-cV-00368-BKS-TWD Document 2 Filed 03/26/19 Page 3 of 11

 

[FILE§= 0N0NDAGA coUNTY cLERK 0222572019 01=51 PE INDEX NO- 001'/46/

N¥SCEF

 

OW|'EL0,000N'EY&F£ARON.M\,

 

DOC. NO. 1 RECEIVED NYSCEF: 02/257

STATE OF NEW YORK
SUPREME COURT COUNTY OF ONONDAGA

JOI-IN MEZZALINGUA ASSOCIATES, LLC,

Plsintii'f,
COMPLAINT
.yg.
In`dex No.
DARLENE BRAUNSCHWEIG,
Defendant.

 

Plaintifi` JOHN MEZZALINGUA ASSOCIATES, LLC, by their attorneys Costello, Cooney &
Fearon, PLLC, complaining of the Defenda.nt DARLENE BRAUNSCHWEIG, alleges and shows to the
Court as follows:

PART]ES

l. Plaintiff JOHN MEZZALINGUA ASSOCIATES, LLC, (hereinaiier “Plaintifi” or “JMA‘
Wireless") is a domestic limited liability corporation existing'pursuant to the laws of the State of New
York, with a primary business address of 7645 Henry Clay Boulevsrd, Liverpool, New York 13088,
Onondaga County, New York. n

'2. Defendant DARLENE BR.AUNSCHWBIG‘ (hereinafcer “Defendant” or “Ms.
Braunschweig”) is a natural person who, upon information and belief, resides at 7903 Orehard Park' Way,
Bowie, Maryland 20415'.

QQRISDIQ!:ION AND `VE§ QE

3. This Court has jurisdiction over all claims set forth herein pursuant to CPLR section 301.

2019
2019

 

30£ 10

Case 5:19-cV-00368-BKS-TWD Document 2 Filed 03/26/19 Page 4 of 11

IFILED: ONONDAGA COUNTY CLERK 02_2019 01:51 P INDEX NO~ °°1745/2°19

NYSCEF -DOC. NO. 1 RECEIVED NYSCEF: 02/25/2019

 

4. Vcnue is proper in New York pm'suant to CPLR Section 503(a) based upon the location of
Plaintiii’s corporate offices in Onondaga County. Venue is further proper in the Northern District of
New York and New York State Supreme Court, Onondaga County, under the terms of a Severance
Agreement between the parties.

EAQI:QAL BACKGRoUND

S. PlaintiffJMA Wireless is engaged in the business of manufacturing products and software
for use in the construction of SG wireless communication networks.

6-. Defendant was employed by JMA Wireless as Vice President, Business Development from

November 17, 2014 until December ll,'2017.'

 

7. While employed by JMA Wireless, Defendant` was privy to trade secrets and confidential
information essential to the success of JMA’s business Such information included but was not limited
to, client lists,' corporate relationships, and products and services offered by JMA Wireless and its

competitors 'As a result, the information possessed by"Defendant because of her position at JMA

ccereu.o.coonnre.l-'a.\riour"¢‘

Wireless posed a threat to the economic viability and success of Plaintiif’s company if disclosed to third
parties.

8. While employed by JMA Wireless, Defendant represented JMA in negotiations to have its
products used in the buildout of SG wireless network capabilities for the Resort World casino that is
currently under construction in Las Vegas, Nevada.'

9. Upon Defendant’s separation ii'om` employment with JMA Wireless, Plaintiff' and
Defendant entered into a 'Severance Agreement, in which the Parties agreed to certain stipulations

including consideration, terms and requirements

 

 

4 of. 10

Case 5:19-cV-00368-BKS-TWD Document 2 Filed 03/26/19 Page 5 of 11

[FffILfE§=' oNo'NnAGA co'UNT":Y' chRK 02 7'2'5"_220§§§1""°9 0°_1=51 Piil INDEX N°~ °°1.7“6/ P°19
NYSCE ~DOC. NO. 1 RECEIVED NYSCEF.: 02/25/2019

 

10. Speciiically, the Severance Agreement contains a restrictive covenant whereby Defendant
agreed that, for a period of six (6) months following the execution of the Severance Agreement, she would
not directly or indirectly, own, manage or be employed by a business competitive with JMA Wireless.

l l. ‘ The Severance Agreement also contains a separate restrictive covenant in which Defendant
agreed, without time limitation, that “following her separation from employment she will not directly or
indirectly affect and/or disrupt any of (JMA Wireless’) pending or future sales”.

12. As consideration for the restrictions on Defendant’s activity required by the Severance
Agreement, Defendant was paid severance payments totaling 8132,500.00.

13. In or about August of 2018, Defendant became employed with Strategic Venture Partners

 

(“SVP’~’). SVP is engaged as an “integiato ’ in the field of wheless communications providing design,
financing and related services to project owners seeking to build out wireless communications capabilities
14. In or about September of 2018, SVP was retained as an “integrator” on the Resort World

casino project I_n her capacity as an SVP_.eniployee, Defendant undertook to assist Resort World in

C(BTELLO. COONEY & FMRON. PLLC

selecting an original equipment manufacturer for hardware to be used in building out Resort World’s
wireless networlc.

15 . On or about September 24,' 2018, JMA Wireless employees Daniel Cassinelli, Chris
Wixom and Eli Fischer contacted Defendant to express JMA Wireless’ interest in providing the hardware
needed for Resort World’s wireless network project Defendant responded that Resort World had not, at
that time, selected a vendor to provide the equipment needed for the project and that she would provide
JMA with the information needed to provide a competitive bid.

l6. Upon information and belief, Defendant was instrumental and exercised great influence

over Resort World’s selection of an original equipment manufacturer for its network project

 

 

5 Of 1'0

Case 5:19-cV-00368-BKS-TWD Document 2 Filed 03/26/19 Page 6 of 11

 

 

[FI§:LED= oNoNDAoA county crich 0:125`42019 01=51 PB INDEX NO» 00174‘S/
NYSCE

 

CDSTH.LQMEY&FEARDN,PUF

 

¢DOC. NO. l RECEIVED NYSCEF: 02/25/

17. On or about December 12, 2018, JMA Wireless employees Chris Wixom and Eli

' Fischermet with Chad Mostats, the Vice President of Information Technology for Resorts World Las

Vegas, regarding its network project During this meeting, Mr. Mostats stated that he was relying on
Defendant and SVP to make recommendations on the design and procurement of equipment for the
network project and referred Mr. Wixom and Mr. Fischer to Defendant regarding JMA’s interest in
bidding to provide the equipment for the project

18. Also,' on or about December 12, 2018, soon alter their meeting with Chad Mostats, Chris
Wixom and Eli Fischer met with Defeth regarding the Resorts World network project `During this
meeting, Defendant expressed that she has a strong connection with SOLiD Gear, Inc., JMA Wireless’
primary competitor in bidding upon the Resort World Project and that she believed JMA Wireless’ cost
to supply equipment to the Resort‘World project would be $1,500,000.00 more than'SOLiD’s price,
despite tire fact that JMA Wireless had not submitted a formal bid or price quotation Defendant stated
her belief that JMA could not compete for the Resort World contract

19. JMA employees Wixom and Fischer requested that Defendant provide them with the
design schematics and speci£cations for the project so that JMA Wireless could work with the
specifications to provide an “apples to 'apples” bid for _the project Defendant stated that she would
provide the requested information and materialsl

20. On or about December 14, 2018, Defendant had not provided the materials and information
necessary for JMA Wireless to prepare a bid on the Resorts World network project so JMA employee

Daniel Cassinelli placed a follow-up call to Defendant wherein 'she reiterated her commitment to provide

JMA with the design schematics' and afford JMA the opportunity to fairly compete for"the contract to

provide the equipment for Resorts World’s network project

2013
2019

 

6 of 10

Case 5:19-cV-00368-BKS-TWD Document 2 Filed 03/26/19 Page 7 of 11

 

 

|FILEP: ONONDAGA COUNTY CLERK 02[25[2019 01:51 P@ INDEX NO' ool"$/F°lg
NrscEt-"-noc. No. 1 RECEIVBD NYscE:F= oz/zs/pola

 

COSTE.L°,COONEY&FEARQN,PLLC

 

' provided the information and materials it needed to fairly bid on the Resorts World project recommended

21. Shortly after Mr. Cassinclli’s follow up call, Chris Wixom also placed a follow up call to
Defendant inquiring about the information and materials she had pledged to provide to JMA so that it
could fairly bid on the Resorts World project 'Defendant yet again promised Mr. Wixom that she would
provide JMA Wireless with the inforrnation'and materials necessary to prepare a fair, competitive bid on
the Resorts World network project

22. Upon information and belief, in or about early Ianuary 2019, cabling for the Resorts World
project commenced with materials specified for use with products made by SOLiD Gear, Inc., JMA
Wireless' main competitor for the contract to provide equipment on the Resorts World network project

23. Upon information and belief, Defendant with knowledge that JMA Wireless had not been

to Resorts World that the contract to provide equipment for its network project be awarded to SOLiD
Gear, Inc.

24. Upon information and belief, Defendant’s recommendation that Resorts World award the
equipment contract to SOLiD Gear, Inc.'without providing JMA Wireless a fair opportunity to bid on the
contract was.made with intent to hat-in JMA Wireless and disrupt irs sales acnvity.

25 . Upon learning that'JMA had lost the opportunity to fairly bid on the Resorts World project
due to Defendant’s purposeful and malicious actions and inactions, JMA Wireless sent Defendant a
written notice dated January 25, 2019, stating that she had breached her obligations to JMA Wireless as
set forth in her Severance Agreement through her actions and inactions in connection with the Resorts
World project and demanding repayment of all severance payments that she received under the §evermce

Agreement.

 

'7 Of 10

farrissz o:NoND:A:G_`A <Irm'rv cnn-nrc 02£132019 01=51 P 1 INDEX NO- 001746
NYSCE -DOC. NO. 1

 

COSTELO,COONEY&‘FEARO‘N.FL|.£

 

Case 5:19-cV-00368-BKS-TWD Document 2 Filed 03/26/19 Page 8 of 11

 

 

RECEIVED N¥SCEF: 02/25,

26. Defendant has not tendered repayment of the severance payments as demanded
ANDFO F A S I N-B C OFCONTRACT.

27. Plainti£f restates and incorporates paragraphs 1-25 of the Complaint as though lirlly set
forth herein.

28. Defendant DARLENE BRAUNSCHWBIG entered into a written contract with Plaintiif
JMA Wireless, in the form of the Severance Agreemeot dated December 11, 2017, whereby she agreed to
certain restrictions and obligations in return for the consideration of severance payments in the amount of
$132,500.00.

29. Section 4 of the Se'verance Agreement provides, in relevant part, that Defendant “will not
directly or indirectly affect and/or disrupt any of the Company’s pending future sales” without any
temporal limitation on this restrictive covenant

30. Defendant BRAUNSCHWEIG breached her obligations under the Severance Agreement
when she interfered with and disrupted JMA Wireless’ ti.rture sales by denying JMA Wireless the
opportunity to submit a fair bid for the Resort World project.

31. Defendant BRAUNSCHWEIG, in her position with SVP, an integrator of wireless
networks, was primarily responsible for advising Resorts World on the selection ofan original equipment
manufacturer to provide components for the planned network.

32. As a direct and proximate result of the Defendant’s breach of the Severance Agreement,
Plaintitf was denied the opportunity to fairly bid on the Resort World project that would have provided
substantial revenue for the company. Moreover, Defendant directly affected a “future sale” of the

Plaintifl", violating the terms of the agreement

w

2019
2019

 

8 Of 10

Case 5:19-cV-00368-BKS-TWD Document 2 Filed 03/26/19 Page 9 of 11

 

[:FILEY= oNoNDAGA couNT"Y cLERK 02/25¢2019 01=51 Pl_@ INDEX NO- 001746/
NYSCE FDOC. NO. 1 RECEIVED NYSCEF: 02/25/

 

CWTELLG, COONEY LI'IARCN, P'_L-Z.°

 

 

 

33. Defendant’s breach of the Severance Agreement caused JMA Wireless to suffer damages,
including, but not limited to, the amount of the severance payment made in consideration for Defendant’s
obligations thereunder and actual damages ineluding, but not limited to, the lost sales revenue it would

have derived ii'orn the sale of equipment to Resorts World for use on its network project.

AS AND FOR A SECON'D CAUSE OF ACTIOB -- TORTIQUS INTERFERENCE

WITH BUSINESS OPPORTUNITY

34. Plaintiff restates and incorporates paragraphs 1-33 of the Complaint as though fully set
forth herein.

35. Upon information and belief, Defendant’s actions and inactions related to the Resorts
World I.'.as Vegas network project, including but not_limited to those described herein, had no economic
or business justification and were undertaken for the sole purpose of inflicting harm on Plainti&` JMA
Wireless and denying JMA Wireless- the opportunity to fairly .compete for the contract to provide
equipment for the Resorts World Las Vegas network project

35. Upon information and belief, Defendant's actions and inactions related to the Resorts
World Las Vegas network project to were undertaken for the purpose of providing PlaintiffJMA Wireless’
competitoc, SOLiD Gear, Inc., with a competitive advantage with respect to bidding for the contract to
provide equipment for the Resorts World Las Vegas network project and for improperly denying JMA
Wireless the opportunity to fairly compete for the contract.` ’

36. Plaintiii` has been harmed by Defendant’s tortious interference with its prospective business

relationship with Resorts World Las Vegas in an amount to be determined at trial

2019
3019

 

9 of 10

Case 5:19-cV-00368-BKS-TWD Document 2 Filed 03/26/19 Page 10 of 11

FILED: CNONDAGA COUNTY CLERK 02$»32019 01:51 P l ~ INDEX NO' °°1746/
N\rscl;:ii! noc. No. 1

 

CGSTE.LQ. CQONE\' k FEAR.UN, PLLL

 

RECEIVED NYscEr-'; 02/25`/

WHEREFORE, Plaintid` JOHN MEZZALINGUA ASSOCIATES, LLC, demands judgment in

its favor awarding it damages in an amount to be detemtined at trial, but not less than $2,000,000, along

with its reasonable costs and attorney’s fees and such other and further relief as the Conrt deems just and

proper-

DATED= Febmary 25, 2019

‘I‘O: Darlene Braunschweig
7903 Orchard Park Way
Bowie, Maryland 20415

COSTELLO, COONEY & FEARON, PLLC

 

Oftice and Post'Ofiice Address
500 Plnm Street, Suite 300
Syracuse, New York 13204-1401
Telephone: (315) 422-1152

10. of 10

2019
2019

 

Case 5:19-cV-00368-BKS-TWD Document 2 Filed 03/26/19 Page 11 of 11

  
  

/R\ NYSCEF Document List
- . _i;,f'} Onondesa County Supreme Court index # 001745;2019 created on;03;26:2019 10;36 AM

 

Judge Name:

 

_Doc# : _i)ocument Typellnform_at_ion ` ' “'" Status Date:l_:'z’_eceived _ -Filed By
1 SUMMONS + COMPLA|NT Processed 02!25:‘2019 Smith. R-
2 ACKNOWLEDGEMENT OF SER\/!CE Processed 03!21/2019 Militello. C-

 

Page1 0f1

